DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This application claims benefit to foreign application NETHERLANDS 2022310, filed 12/24/2018.  Claims 1-20 are pending and have been examined on the merits.

Information Disclosure Statement
The information disclosure statement submitted on 1/24/2020 has been considered by the examiner.

Claim Interpretation
The original disclosure does not give a specific definition of “raw gas”; however, the original disclosure recites that raw gas mixtures containing H2S and/or CS2 are common products of industrial processes ([0016], citations are to the pre-grant publication US20200199629 because the images of the specification are of too poor quality to OCR), recites that the raw gas mixture may be produced in any industrial process leading to the production of harmful sulfurous compounds and may be selected from the group comprising boiler gas, landfill gas, flare gas and biogas [0018] and recites that the raw gas mixture may for instance be any gas comprising H2S, i.e. any sour gas [0019], wherein the sour gas can be biogas wherein the source for biogas can be from raw materials such as agricultural waste, manure, municipal waste, plant material, sewage or petrochemical waste [0019].  Hence, for the purpose of examination, the limitation “raw gas mixture” will be interpreted as any gas which comprises one or more harmful sulfurous compounds because it appears that the limitation “raw gas mixture” encompasses any gas comprising H2S or any other harmful sulfurous compound.

Claim Objections
Claims 1, 7 and 18 are objected to because of the following informalities:  
Claim 1 recites in step iii): “allowing, under anaerobic conditions, said micro-organisms to metabolize in said aqueous medium at least part of said harmful sulphurous compounds to sulphuric acid (H2SO4) and to metabolize at least part of said nitrate such that that a gas product comprising a lower content of harmful sulphurous compounds compared to the raw gas mixture is obtained” (emphasis added).  The duplication of the word “that” appears to be a typographical error and should be removed.  Appropriate correction is required.
Claims 7 and 18 both recite “wherein said raw gas mixture introduced into said first unit contains both H2S and C2S”.  The original disclosure discloses that the raw gas mixture can comprise CS2, carbon disulfide, but there is no indication in the original disclosure that the gas mixture can comprise C2S, acetylene sulfide.  Claims 4, 6 and 17 recite that the raw gas mixture comprises CS2, carbon disulfide, and the PG-Pub of the instant disclosure recites that the raw gas mixture can comprise CS2 at [0002], [0015-17], [0020] and [0022].  Hence, it would appear that the chemical compound recited in claims 7 and 18 should be CS2, carbon disulfide, rather than C2S, acetylene sulfide.  Appropriate correction and/or explanation is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  In the present instance, claim 20 recites the broad recitation “wherein the raw gas mixture contains inflammable material”, and the claim also recites “preferably CH4” which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Franke et al., EP 3366764 (4th Foreign Patent Document cite, IDS, 1/24/2020; herein “Franke”) in view of Olivier, US 2005/0109697 (cite A, attached PTO-892; herein “Olivier”).
Franke teaches methods of treating biogas comprising hydrogen sulfide (H2S) comprising contacting the biogas with an aqueous medium comprising nitrate and contacting the biogas with microorganisms which anaerobically oxidize the H2S present in the biogas to sulfate thus producing a biogas product comprising a lower content of harmful sulfurous compounds compared to the original biogas (Abst.; [0007-9]), then discharging the biogas product [0014] wherein the aqueous solution comprising nitrate can be an acidic solution because the nitrate can be provided to the solution as nitric acid [0017-18] and, thus, the sulfate in the solution constitutes sulfuric acid [0017-18] and wherein the concentration of nitrate in the acidic aqueous solution is controlled to be high enough to allow anaerobic microbial conversion of the H2S to H2SO4 under said anaerobic conditions ([0008], [0027], [0029], [0041], [0043], [0050], [0052]).
Hence, Franke teaches a method for treating a raw gas mixture which contains harmful sulfurous compounds, comprising contacting a raw gas mixture containing harmful sulfurous compounds with an acidic aqueous medium containing nitrate in a first unit; contacting in said first unit said raw gas mixture with micro-organisms capable of degrading said harmful sulfurous compounds in said aqueous medium; allowing, under anaerobic conditions, said microorganisms to metabolize in said aqueous medium at least part of said harmful sulfurous compounds to sulfuric acid (H2SO4) and to metabolize at least part of said nitrate such that a gas product comprising a lower content of harmful sulfurous compounds compared to the raw gas mixture is obtained; and discharging said gas product from said first unit; wherein, in the acidic aqueous medium introduced into contact with the raw gas mixture, the nitrate level is controlled at a level which is sufficient to allow conversion of at least part of said harmful sulfurous compounds to H2SO4 under said anaerobic conditions.
The method of Franke differs from the claimed method in that the raw gas mixture which contains harmful sulfurous compounds, i.e. biogas, is produced in the first unit rather than being introduced into the first unit and Franke is silent on discharging the aqueous medium containing H2SO4 and nitrite (produced by reduction of nitrate when H2S is oxidized to sulfuric acid by the anaerobic bacteria) from the first unit.
However, making an integrated device into separable components is prima facie obvious (MPEP 2144.04(V)(C)) and a duplication of parts is prima facie obvious (MPEP 2144.04(VI)(B)).  Hence, a person of ordinary skill in the art at the time of filing would have found it obvious for Franke’s system to comprise an anaerobic digestion system producing biogas comprising H2S separate from Franke’s first unit wherein biogas produced from the separate anaerobic digestion system is introduced into Franke’s first unit under the surface layer comprising anaerobic microorganisms which oxidize H2S into sulfuric acid with nitrate (i.e. wherein the nitrate is reduced to nitrite and the H2S is oxidized to sulfuric acid) with a reasonable expectation of success.
Franke is silent on discharging the aqueous medium containing H2SO4 and nitrite (produced by reduction of nitrate when H2S is oxidized to sulfuric acid by the anaerobic bacteria) from the first unit; however, a person of ordinary skill in the art at the time of filing would have found it obvious to discharge the acidic aqueous medium comprising H2SO4 and nitrites to an aerobic reaction chamber comprising Nitrosomonas and Nitrobacter bacteria to oxidize the nitrite back to nitrate and recycle the acidic aqueous solution for use in the first unit of Franke in view of the disclosure of Olivier.
Olivier teaches methods of waste water treatment (Abst.)  Olivier teaches that contaminants in the waste water are removed from the water by sending the waste water through chambers comprising aerobic or anaerobic processes [0009] wherein the aerobic processing chamber comprises aerobic bacteria, such as Nitrosomonas and Nitrobacter bacteria, and oxygen-containing gas (such as air, i.e. aerobic) wherein nitrites in the waste water are oxidized to nitrates ([0048], [0070], [0125], [0152], [0165]).  Olivier teaches circulating the aerobically-treated waste water comprising nitrates to an anaerobic chamber wherein anaerobic microorganisms perform sulfur denitrification wherein the nitrate in the waste water is reduced to nitrite and reduced sulfur compounds (e.g. sulfides such as H2S and/or CS2) are oxidized to sulfate ([0125], [0132-3], [0137]), which in the acidic aqueous medium would constitute sulfuric acid.
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method of Franke wherein a biogas is introduced into the first unit and the acidic aqueous solution comprising sulfuric acid and nitrite (i.e. after the oxidation of sulfides to sulfates and the reduction of nitrate to nitrite by the anaerobic bacteria) is passed to a second unit (i.e. aerobic processing chamber) wherein the nitrite is regenerated by an oxidation reaction of nitrite to nitrate to obtain an aqueous medium containing H2SO4 and nitrate, and recycling at least part of said aqueous medium containing H2SO4 and nitrate from said second unit back to said first unit to function as said acidic aqueous medium containing nitrate taught by Franke because Olivier teaches treating waste water (e.g. the acidic aqueous medium containing H2SO4 and nitrate produced in Franke’s method) by aerobic processes to oxidize nitrites and other nitrogenous compounds to nitrate and teaches using the aerobically-processed waste water comprising nitrate in anaerobic sulfur denitrification processes wherein the nitrate contained in the aerobically-processed waste water is used by anaerobic bacteria to oxidize reduced sulfur compounds (such as H2S and CS2) to sulfate (i.e. sulfuric acid in the acidic aqueous medium) resulting in the concomitant reduction of the nitrate to nitrite; therefore, claims 1-2, 11, 14 and 19 are prima facie obvious.
Regarding claim 3, Franke teaches that the nitrate in the aqueous medium is controlled to be high enough to effectively convert the sulfides such that the resultant product gas is practically free from hydrogen sulfide [0008]; hence, a person of ordinary skill in the art at the time of filing would have found it obvious that the nitrate level is controlled at a level which is sufficient to allow conversion of essentially all harmful sulfurous compounds to H2SO4 under said anaerobic conditions; therefore, claim 3 is prima facie obvious.
Franke teaches that the aqueous solution comprising nitrate, which can be in the form of nitric acid (i.e. nitrate and H+ in solution) [0018], wherein the nitrate is controlled to be high enough to effectively convert the sulfides absorbed from the raw gas mixture to sulfuric acid ([0018], [0008], [0027], [0029], [0041], [0043], [0050], [0052]) is at a concentration of 10-30 wt% nitrate ([0021], [0036]).  10 wt% nitrate is 1.6 M nitrate (100 g in 1 liter is 10 wt%; nitrate is 62.004 g/mol; 100 g/l ÷ 62.004 = 1.612 M).  Nitric acid has a pKa of -1.5; thus, it is completely dissociated in solution.  Hence, a nitric acid solution with 10 wt% nitrate comprises 1.6 M H+ ions.  0.1 M H+ is by definition a pH of 1; hence, the acidic aqueous medium contacted with the anaerobic microorganisms and the absorbed sulfides from the raw gas mixture comprising nitric acid with 10 wt% nitrate has a pH << 1; therefore, claims 9-10 are prima facie obvious.
Franke teaches that H2S is found in biogas in a concentration of 1000 to 10000 ppm [0004]; i.e. 1000 to 10000 mg/L = 1-10 g/L.  10 g/L H2S is a molar concentration of 293 mM (10 g/L ÷ 34.1 g/mol (m.w. of H2S) = 0.293 M); hence, the raw gas mixture treated in Franke would have a H2S concentration of ≤ 293 mM.  Franke teaches that the nitrate in the acidic aqueous medium is 1.6 M (10 wt%) to 4.8 M (30 wt%); hence, the nitrate in Franke’s acidic aqueous medium is at a molar ratio of at least 5.5:1 (10 wt%) to at least 16.4:1 (30 wt%) with respect to the portion of atomic sulfur in said H2S (the moles of sulfur is the same as the moles of H2S) and is at a molar ratio of at least 2.8:1 (10 wt%) to at least 8.2:1 (30 wt%) with respect to the portion of atomic sulfur in said CS2 (2 moles of sulfur per mole of CS2) assuming that the concentration of CS2 in the gas is the same or less than the concentration of H2S in the gas.
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method for removing harmful sulfurous compounds from a raw gas mixture made obvious by Franke in view of Olivier wherein the biogas comprises reduced sulfur compounds such as H2S, CS2 or H2S and CS2, and the acidic aqueous medium is controlled to have nitrate at a molar ratio of at least 5:1 or at least 6.5:1 with respect to the moles of sulfur in the reduced sulfur compounds that are to be removed with a reasonable expectation of success because Franke teaches that the nitrate in the aqueous medium is controlled to be high enough to effectively convert the sulfides such that the resultant product gas is practically free from hydrogen sulfide and that the nitrate concentration in the acidic aqueous medium is at a molar ratio of 5.5:1 to 16.4:1 with respect to the contaminating sulfides in the gas; therefore, claims 4-8 and 16-18 are prima facie obvious.
Regarding claims 12-13 and 20, Franke teaches that a major component of the biogas is methane (CH4) [0002]; hence, a person of ordinary skill in the art at the time of filing would have found it obvious that the raw gas mixture in the method made obvious by Franke in view of Olivier comprises methane; therefore, claims 12-13 and 20 are prima facie obvious.
Franke teaches that the anaerobic microorganisms which oxidize the reduced sulfide compounds in the raw gas mixture to sulfuric acid by the reduction of nitrate are located in a surface layer of sludge whereas the biogas migrates from below the surface layer to the headspace of the device (i.e. percolates through the surface layer) while the acidic aqueous medium is sprayed onto the surface layer; hence, a person of ordinary skill in the art at the time of filing would have found it obvious that the method made obvious by Franke in view of Olivier comprises a biotrickling filter because the surface layer comprising anaerobic microorganisms which the biogas filters through would appear to constitute a biofilter and the spraying of the acidic aqueous medium onto the surface layer would constitute trickling the solution through the biofilter; therefore, claim 15 is prima facie obvious.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             
/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651